IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  October 28, 2009
                                 No. 09-40117
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

SAMUEL MATTHEWS,

                                            Plaintiff-Appellant

v.

BRAD LIVINGSTON; RISSI OWENS; JOSE ALISEDA,

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:08-CV-245


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      Samuel Matthews, Texas prisoner # 228600, appeals the district court’s
dismissal of his in pro se civil rights complaint under 28 U.S.C. § 1915A(b)(1) for
failure to state a claim. We review de novo the district court’s dismissal. Geiger
v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      Matthews argues that he stated claims of ex post facto violations,
discrimination and equal protection violations, and due process violations with



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-40117

regard to the denial of his release on parole and the “off set” of consideration of
his release on parole. He does not address the district court’s determination that
he failed to state a claim because his claims were barred by Heck v. Humphrey,
512 U.S. 477 (1994).
      Pro se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S.
519, 520 (1972), but even pro se litigants must brief arguments in order to
preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because
Matthews does not challenge the district court’s determination that his claims
were barred by Heck, he has abandoned the only issue before this court. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because Matthews fails to challenge the basis for the district court’s
dismissal, his appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). The appeal is dismissed. See 5 TH
C IR. R. 42.2. Matthews’s motion for a preliminary injunction and bond/bail
pending civil proceedings is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                        2